Citation Nr: 1140187	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  11-04 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954 and from November 1955 to October 1958.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2009 RO decision.

The Veteran testified at a hearing at the RO in June 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  At the outset of the hearing, he withdrew his appeal for service connection for bilateral hearing loss, so the Board is dismissing this claim.  The Board, however, is remanding his remaining claim for a low back disorder to the RO via the Appeals Management Center (AMC) for further development and consideration.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

At the outset of his June 2011 Travel Board hearing, so prior to the promulgation of a decision in this appeal, the Veteran withdrew his claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria are met for withdrawal of this claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Bilateral Hearing Loss

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be by the appellant or his or her authorized representative.  Id.  This Veteran has withdrawn his appeal for service connection for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration concerning this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.


ORDER

The appeal for service connection for bilateral hearing loss is dismissed. 


REMAND

The Veteran's remaining claim for a low back disorder requires further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  And although the Board sincerely regrets the additional delay that inevitably will result as a consequence in deciding the appeal of this claim, the additional development of this claim is necessary to ensure there is a complete record upon which to this claim so the Veteran is afforded every possible consideration. 


The Veteran's service treatment records (STRs) are unavailable.  The National Personnel Records Center (NPRC), responding to a request for information from VA, indicated in August 2009 these records presumably were destroyed in a 1973 fire at this military records repository and provided a copy of one record dated in 1954 from the Surgeon General's Office (SGO) pertaining to the Veteran.  In this circumstance where some or all of the STRs are unavailable for consideration, through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist him in developing the claim, and to explain the reasons and bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (indicating there is a resultant obligation to search for alternative records).  He therefore is advised that he may submit additional evidence, including lay statements, regarding the claimed relationship between his low back disorder and his military service.  He already has testified at a hearing before the Board in support of this claim.

But missing, damaged or destroyed STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim by suggesting a correlation between his claimed disability and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252   (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367).  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf., Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).


Medical evidence in the file reflects treatment for a low back disorder since 2003, but these records also indicate this treatment was a result of spinal and hip injuries the Veteran sustained in a motor vehicle accident (MVA) in September 2003, so an intervening incident.  He testified during his recent hearing, however, that he merely reinjured his low back in that motor vehicle accident, as he already had been experiencing chronic pain in his low back since an earlier injury in service.  An April 2004 private physical therapy note confirms that, prior to that motor vehicle accident, he had experienced left hip and low back pain, albeit very minor relatively speaking.  In other testimony during his June 2011 Travel Board hearing, he said that he had first experienced low back pain during his military service after jumping into ditches several times for cover when Korean planes flew over.  He also said he went to sick call for treatment while in Korea and was given pills.  He further testified that he reported this during his military separation examination and that he also saw a civilian doctor about his persistent low back pain within one month (definitely within one year) after his discharge from service.  But he acknowledged that he could not recall the name of the doctor who had treated him or the address of his practice, etc., although he maintained that his low back pain has persisted during the many years since.

The Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) also has recognized lay evidence as potentially competent to support the presence of the claimed disability during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.), and this seems especially true when, as here, the STRs presumably have been destroyed through no fault of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board eventually will have to also assess the credibility of his lay testimony concerning this to determine its ultimate probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

And this eventual assessment of the credibility of his lay testimony will be in relation or comparison to the other relevant evidence in the file, including any pertinent medical evidence.  As is true with any piece of evidence, the credibility and weight to be attached to this evidence within the province of the Board as adjudicator.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  But see, too, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, varicose veins, pes planus (flat feet), tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  And see, as well, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (reiterating that medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C. § 1154(a)).

In the meantime, as there is medical evidence of a current low back disorder, the Veteran's competent reports of persistent or recurrent low back symptoms since service (especially of pain), and an indication this disability may be associated with his service, he is entitled to a VA compensation examination for a medical nexus opinion concerning this determinative issue of causation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) , 38 C.F.R. § 3.159(c)(4)(i).  When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Indeed, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (permanency) of the claimed injury in service, assuming it is shown to have occurred, to in turn link current disability to that injury in service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The Veteran also testified during his June 2011 hearing before the Board that he continues to receive treatment for his low back disorder at the Albuquerque VA Medical Center (VAMC).  He additionally indicated that he had X-rays or a magnetic resonance imaging (MRI) scan of his low back in 2009 or 2010.  These additional records are not in the file and, therefore, must be obtained prior to deciding his appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have treated him for his low back disorder since service.  And with his authorization, obtain any records that are not already in the claims file, including, but not limited to, the records of his treatment at the local VAMC in Albuquerque, NM, especially the reports of any X-rays and/or MRI scan of his low back in 2009 or 2010.

2.  Also notify him that he may submit lay statements or any other relevant evidence regarding the date of onset of symptoms of his low back disorder during or since service.

3.  Thereafter, schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current low back disorder is related or attributable to the Veteran's military service or dates back to his service, and in particular to his claimed injury in service from repeatedly jumping in ditches and such for cover when Korean planes flew over.  And because he is competent to say this type of injury occurred in service - especially in combat (38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d)) and since his STRs are missing and presumed destroyed, and that he has experienced persistent or recurrent pain in his low back since, the examiner is asked to presume for the sake of providing this opinion that this claimed injury in service in fact occurred.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  So an opinion is needed concerning the likelihood that any current low back disorder is consistent with this type of injury in service versus the additional injury the Veteran has sustained since service in the September 2003 motor vehicle accident.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

To assist in making this important determination of causation, the examiner must review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

It also is essential the examiner discuss the underlying medical rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  Then readjudicate this claim for service connection for a low back disorder in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


